UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6923



MARK MEYER, a/k/a #219195, a/k/a “Supreme”
Outspoken “7 Allah”,

                                            Plaintiff - Appellant,


          versus


BERNARD WALKER, Major at Allendale Correctional
Institution; D. LAMBRIGHT, Ex-Lieutenant at
Allendale Correctional Institution; LIEUTENANT
WANBOLT, Lieutenant at Allendale Correctional
Institution; MELISHA L. GRANT, Ex-LPN at
Allendale Correctional Institution; JONATHAN O.
BENNETT,   Ex-RN   at   Allendale   Correctional
Institution; THOMAS E. BYRNES, Medical Doctor at
Allendale Correctional Institution; ROBERT E.
WARD, Regional Director for South Carolina
Department of Corrections; JOHN R. PATE, Acting
Warden at Allendale Correctional Institution;
KEN LONG, Institutional Grievance Coordinator at
Allendale Correctional Institution; ANN HALLMON,
Institutional Grievance Coordinator at Allendale
Correctional    Institution;   GERALDINE   MIRO,
Ex-Warden of Allendale Correctional Institution;
JUDY C. ANDOM, of South Carolina Correctional
Department Headquarters; HELEN FREEMAN, Postal
Director at Allendale Correctional Institution;
SERGEANT    RUMPH,     Allendale    Correctional
Institution; SERGEANT PEARSON, South Carolina
Department of Corrections Headquarters sued in
their individual and official capacity,

                                           Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-02-3628-4)


Submitted:   August 12, 2004            Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Meyer, Appellant Pro Se. Christy Scott Stephens, Paul B.
Ferrara, III, BOGOSLOW, JONES, STEPHENS & DUFFIE, PA, Walterboro,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

          Mark Meyer seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) action.       We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 29, 2004.     The notice of appeal was filed on May 4, 2004.*

Because Meyer failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.




     *
      Meyer’s notice of appeal indicates that he submitted it to
prison officials for mailing on May 4, 2004. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 3 -
     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 4 -